Case: 14-60422      Document: 00513328208         Page: 1    Date Filed: 01/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60422
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 4, 2016
VAN SU TRAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A088 879 391


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Van Su Tran, a native and citizen of Vietnam, petitions this court for
review of the orders of the Board of Immigration Appeals (BIA) dismissing his
appeal from an order of the Immigration Judge (IJ) denying his request for a
hardship waiver pursuant to 8 U.S.C. § 1182(h)(1)(B) and denying his motion
to reopen his immigration proceedings. Tran argues that the BIA failed to
properly weigh the factors pertinent to the § 1182(h)(1)(B) waiver, and he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60422    Document: 00513328208     Page: 2   Date Filed: 01/04/2016


                                 No. 14-60422

insists that his removal from this country would cause an extreme hardship to
his wife and children, all of whom are United States citizens.
      The jurisdiction stripping provisions in 8 U.S.C. § 1252(a)(2)(B)(i)
provide that “no court shall have jurisdiction to review” the Attorney General’s
discretionary decision to deny § 1182(h) relief. See Cabral v. Holder, 632 F.3d
886, 889 (5th Cir. 2011); Martinez v. Mukasey, 519 F.3d 532, 541 (5th Cir.
2008). We likewise lack jurisdiction to consider the BIA’s refusal to reopen an
order denying § 1182(h) relief. See Assaad v. Ashcroft, 378 F.3d 471, 474 (5th
Cir. 2004).
      We may, however, consider legal or constitutional challenges to the
denial of relief under § 1182(h). § 1252(a)(2)(D); Martinez, 519 F.3d at 541.
This principle does not provide Tran any succor because his challenges to the
BIA’s denials of relief raise factual questions. See Sattani v. Holder, 749 F.3d
368, 372 (5th Cir. 2014); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007).
Accordingly, we lack jurisdiction to consider Tran’s petitions for review, and
they are DISMISSED.




                                       2